21-2343
Maniscalco v. N.Y.C. Dep’t of Educ.

                                      UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 15th day of October, two thousand twenty-one.

PRESENT:
           JOHN M. WALKER, JR.,
           ROBERT D. SACK,
           SUSAN L. CARNEY,
                       Circuit Judges.
_________________________________________

RACHEL MANISCALCO, EVELYN ARANCIO,
DIANA SALOMON, CORINE LYNCH,

                   Plaintiffs-Appellants,

                             v.                           No. 21-2343

NEW YORK CITY DEPARTMENT OF EDUCATION,
MEISHA PORTER, IN HER OFFICIAL CAPACITY AS
SCHOOLS CHANCELLOR OF THE NEW YORK
CITY DEPARTMENT OF EDUCATION, CITY OF
NEW YORK, BILL DE BLASIO, DEPARTMENT OF
HEALTH AND MENTAL HYGIENE, DAVID
CHOKSHI, IN HIS OFFICIAL CAPACITY AS THE
COMMISSIONER OF THE DEPARTMENT OF
HEALTH AND MENTAL HYGIENE,

           Defendants-Appellees.
_________________________________________
FOR APPELLANTS:                                     LOUIS M. GELORMINO (Mark J. Fonte, on
                                                    the brief), F & G Legal Group, Staten
                                                    Island, NY.

FOR APPELLEES:                                      SUSAN PAULSON (Richard Dearing, Devin
                                                    Slack, on the brief), for Georgia M. Pestana,
                                                    Corporation Counsel of the City of New
                                                    York, New York, NY.

       Appeal from an order of the United States District Court for the Eastern District of
New York (Cogan, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that, for substantially the reasons stated in the district
court’s thoughtful memorandum decision of September 23, 2021, the order entered on that
date, in which the district court denied plaintiffs’ motion for a preliminary injunction, is
AFFIRMED. The case is remanded and shall proceed as the district court deems necessary
or advisable.

                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk of Court




                                                2